Citation Nr: 1433583	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-33 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due a right total knee arthroplasty performed in a Department of Veterans Affairs Medical Center (VAMC) on February 5, 2008. 

2.  Entitlement to an increased rating for injury of the right eye with no light perception, chronic retinal detachment, and left eye strain, currently assigned a 40 percent rating.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and R. S.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2008 and September 2010.  In November 2011, the appellant appeared at a videoconference hearing held before the undersigned.  The appeal was remanded by the Board in March 2012.

The issues of entitlement to service connection for headache, secondary to service-connected right eye injury and whether new and material evidence has been received to reopen a claim for service connection for hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, a claim for compensation for a left knee condition, secondary to the right knee condition, was filed in July 2012.  The Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Injury of the right eye with no light perception, chronic retinal detachment, and left eye strain, is manifested by no light perception in the right eye and corrected visual acuity in the left eye of 20/40 or better, without loss of field vision, but with pain, floaters, and dry eyes, analogous to an active process.  

2.  The Veteran is not unable to secure or follow substantially gainful employment by reason of his sole service-connected disability, injury of the right eye with no light perception, chronic retinal detachment, and left eye strain, rated 40 percent disabling.  


CONCLUSIONS OF LAW

1.  Injury of the right eye with no light perception, chronic retinal detachment, and left eye strain, does not meet the criteria for a rating in excess of 40 percent. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.75, 4.84a, Diagnostic Code 6008-6069 (in effect prior to December 10, 2008).

2.  The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a November 2007 letter, prior to the initial adjudication of the claims, the RO advised the claimant of information necessary to substantiate the increased rating and TDIU claims on appeal.  He was advised of various types of lay, medical, and employment evidence that could substantiate his claims, and of his and VA's respective obligations in obtaining such evidence, as well as of information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He has not argued any prejudice due to notice errors.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assistance in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records have been obtained, as have VA treatment records.  The Veteran has submitted private treatment records, and has not authorized the release of any other private treatment records.  The record contains a May 2006 notice of a decision by VR&E, denying the Veteran's claim, but it is not necessary to obtain the VR&E folder, because the notice of the decision explains that all disabilities, and not just the service-connected eye disability, were considered in the determination.  VA examinations were provided in May 2007 and April 2012; those examinations, in conjunction with the other evidence of record, describe the disability in sufficient detail for the Board to make an informed decision, as to the issues decided below.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, although eye examiner in April 2012 included some irrelevant remarks at the end of the examination report, concerning the Veteran's history of filing claims, these remarks have been disregarded by the Board.  

At the Veteran's Board videoconference hearing in November 2011, the requirements of the claim and the existence of additional evidence was discussed; the case was remanded in March 2012 to address deficiencies highlighted at the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As to the issues decided herein, the remand development was satisfactorily accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

II.  Increased Rating - Bilateral Eye Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran sustained an injury to the eye in service, which caused a traumatic cataract to develop.  The cataract was extracted during service, resulting in aphakia.  After service, the Veteran developed a detached retina of the eye.  He underwent surgery in November 1996 in an attempt to repair the detached retina; however, the surgery was unsuccessful.  In February 1997, he was diagnosed as having chronic retinal detachment of the right eye, with no light perception.  In a June 1998 rating decision, the Veteran was granted a temporary total convalescent rating effective in November 1996, followed by the assignment of a 40 percent rating, effective in February 1997.  

The current claim for an increased rating was filed in September 2006.  During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Because the Veteran's claim was filed before that date, in this decision, the Board applies the former rating criteria for the eye/vision disability.  If the disability has undergone varying and distinct levels of severity throughout the pendency of the claim, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Because of the blindness in the eye, with no light perception, in a February 1998 rating decision, the RO found that because the Veteran no longer had any light perception, his condition should be rated as anatomical loss of one eye, and his rating was increased from the previously assigned 30 percent, applicable for "light perception only" in the service-connected eye, to 40 percent, under Diagnostic Code 6070, which pertains to anatomical loss of one eye, and corrected vision in the other eye of 20/40 (or a non-service-connected eye), effective in February 1997.  

However, the applicable rating schedule provides:  "Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision."  38 C.F.R. § 4.80.  This indicates that it was incorrect to rate the Veteran's blindness in the right eye, with no light perception, under the criteria for anatomical loss of the eye.  Accordingly, in a June 1999 rating decision, the RO found that the Veteran had an aphakic right eye with chronic retinal detachment, and no light perception.  Based on "blindness in one eye, having only light perception," a 30 percent rating was assigned under Diagnostic Code 6070, with an additional 10 percent for active pathology, under Diagnostic Code 6008, for a combined rating of 40 percent.  See 38 C.F.R. § 4.25.  

The June 1999 rating decision also included left eye strain as part of the service-connected eye disability picture; however, this did not affect the 40 percent rating, because the corrected visual acuity in the left eye was 20/25, and, therefore, within the purview of Diagnostic Code 6070, which encompasses corrected vision of 20/40 in the better eye.  The 40 percent rating has remained in effect since 1997.  However, in a rating decision dated in 2002, the Diagnostic Code was changed to Diagnostic Code 6069, because Diagnostic Code 6070 only applies to a 30 percent rating, whereas Diagnostic Code 6069 is assigned for a 40 percent rating.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Any potential ambiguity in the version of the rating schedule used in this case has been clarified by the revisions, effective December 10, 2008.  The Federal Register publication of the final revised regulations included supplementary information.  In response to a request for clarification as to whether the absence of light perception is to be evaluated as anatomical loss of one eye, or light perception only, the following explanation was given:  

Section 4.75(d) states that the evaluation for visual impairment of one eye must not exceed 30-percent unless there is anatomical loss of the eye.  This is clear and straightforward and names no exceptions.  Therefore, in evaluating visual acuity of one eye, no light perception is evaluated the same as light perception only.  To avoid confusion, we have revised the titles of diagnostic codes 6062 to "No more than light perception in both eyes" and 6064 to "No more than light perception in one eye."  73 FR 66543, at 66548 (Nov. 2008).)  

Throughout the appeal period, the Veteran's service-connected bilateral eye disability has been rated under Diagnostic Code 6008-6069.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Diagnostic Code 6008 pertains to detached retina, and provides for ratings from 10 percent to 100 percent disabling based upon impaired visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84 Diagnostic Code 6008 (2008). 

Where there is blindness in one eye, having only light perception, and visual acuity in the other eye is also service-connected, evaluations from 30 percent to 100 percent are available, based on the corrected visual acuity of the better eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6067-6070.  Where best corrected visual acuity is no greater than 20/40 in the better eye, a 30 percent rating is warranted.  Diagnostic Code 6070.  Corrected visual acuity of 20/50 warrants a 40 percent rating; a 50 percent rating is warranted where corrected visual acuity is 20/70; and a 60 percent rating is warranted for corrected visual acuity of 20/100.  Diagnostic Code 6069.  A 70 percent rating is warranted where corrected visual acuity is 20/200.  Diagnostic Code 6068.  An 80 percent rating is warranted where corrected visual acuity is 15/200.  Id.  A 90 percent rating is warranted where corrected visual acuity is 10/200.  Id.  A 100 percent rating is warranted where corrected visual acuity is 5/200.  Diagnostic Code 6067. 

Ratings on account of visual impairments are, when practicable, to be based only on examination by specialists.  The best distant vision obtainable after best correction by glasses will be the basis of the rating (except in cases of keratoconus in which contact lenses are medically required).  38 C.F.R. § 4.75.

VA treatment records show that in August 2006, the Veteran complained of a floater in the left eye, and that he needed a pair of darker glasses for glare.  He was going to consider enucleation of the left eye after knee surgery.

At a VA optometry consult dated in April 2007, the Veteran reported floaters in the left eye, which had increased in frequency and number over the past year.  He also reported blurry vision.  He reported that both eyes were sensitive to touch, to light, and he felt pain when it was bright.  The Veteran was noted to be blind in the right eye.  In the left eye, he had mild cataract, and mild blepharitis with dry eyes was present in both eyes.  

On a VA examination in May 2007, the Veteran reported no light perception in the right eye, and no visual symptoms in the left eye.  There were no periods of incapacitation due to eye disease.  Corrected distant vision in the left eye was 20/30.  Corrected near vision was 20/25.  The Veteran was noted to have a phthisical right eye.  He also had an early nuclear sclerotic cataract in the left eye.  The examiner concluded that the Veteran had phthisical bulbi with total blindness in the right eye since 1996, stable; early cataracts in the left eye; and dry eye syndrome in both eyes.  

The Veteran was evaluated in December 2007 at the Schuster Eye Center. His best corrected visual acuity was no light perception of the right eye, and vision of 20/25 in the left eye.  Slit lamp examination of the right eye revealed blind physical eye, with band keratopathy on the cornea, and no view of the posterior pole.  Examination of the left eye revealed early cataract formation, not visually significant and posterior vitreous detachment, with no evidence of tears or holes in the left eye.  He was noted to be a monocular patient.

On a VA ophthalmology consult in April 2008, a history of dry eyes and blepharitis in the left eye was noted.  He reported severe photophobia.  He reported that the vision in the left eye fluctuated, and that he needed to blink constantly for focusing ability.  He also reported persistent floaters with occasional flashes.  His corrected visual acuity in the left eye was 20/40, with no improvement with pinhole.  Slit lamp and dilated funduscopic examination revealed vitreous floaters in the left eye.  He also had cataract in the left eye.  Similar findings were obtained on an ophthalmology consult in October 2008, except corrected visual acuity in the left eye was 20/30.  

In June 2011, the Veteran underwent an eye examination at Texas Tech ophthalmology clinic, for evaluation of possible excision of the right eye.  The visual acuity was noted to be blind in the right eye and visual acuity of 20/80 in the left eye.  However, it cannot be ascertained, from the document, whether the finding was corrected or uncorrected.  The diagnosis was blindness and retinal detachment in the right eye, and cataract in the left eye.  

In August 2011, he was evaluated by a private ocularist, for possible fit of an ocular prosthesis, consisting of a scleral cover shell, for the right eye.  However, he was not a candidate for the shell, due to the fact that he was having chronic pain, headaches, and light sensitivity.  He stated that this had been going on for several years, and treatment had not been effective.  It was the doctor's opinion that his best option would be to have the eye enucleated in order to be rid of the problems.

At his Board hearing in November 2011, the Veteran testified that he had a cataract in his left eye, which could not be removed, because if anything went wrong, he could go completely blind.  He stated that his left eye, according to Texas Tech, was 20/70.  He stated that his eye had worsened since May 2007.  He said his vision had decreased on the left, but that they could not do anything until they removed the right eye, which, at that time, was apparently scheduled for January 2012.  His friend testified that a doctor was going to put a cover thing over the eye, but could not because the "nerves and stuff" that were still there were causing his headaches.  Then he went to see a doctor about having the eye taken out.  

On a VA compensation examination in April 2012, the Veteran complained of pain, and burning sensation, and headaches in his eyes.  He also complained of decreased vision in the left eye.  Distant visual acuity in the left eye was 20/60 without correction, and 20/40,with correction.  Near visual acuity in the left eye was 20/200 without correction, and 20/40 with correction.  The diagnosis was blindness in the right eye and a cataract in the left eye.  Slit lamp and funduscopic examination of the left eye did not reveal any abnormalities, except for cataract.  He had not had any incapacitating episodes.  

Also included was an examination of scarring and disfigurement.  The examiner noted that the Veteran had "gross distortion or asymmetry of one feature or paired set of features," namely, the eyes.  This was described as the cornea being phthisical.  There were no other signs of scarring or disfigurement concerning the eye, including visible or palpable tissue loss.  

A VA optometry evaluation in September 2012, showed corrected visual acuity of 20/30 left eye.

In a written statement dated in June 2013, the Veteran stated that there were two different opinions about surgery for his eye condition.  He said one doctor said not to operate because ultimately, he may go blind in both eyes.  Another doctor advised the surgery.  The Veteran said that with the risk of going completely blind, he would have to decline surgery.

The Veteran clearly has blindness with no light perception in the right eye.  In the left eye, he is service-connected for eye strain.  His corrected visual acuity in that eye has been, on the several evaluations during the appeal period, 20/40 or better.  Although he stated that his vision had been 20/70 at Texas Tech, the record from that facility, which noted vision of 20/80, was not identified as corrected visual acuity.  In view of the examinations before and after that examination, which have universally shown correction to 20/40 or better, together with the lack of identification of the finding as corrected visual acuity, the Board finds that the weight of the evidence is against that finding as evidence of an increase in symptomatology, such as to warrant a higher staged rating.  

The Veteran is rated at 40 percent disabling under Diagnostic Code 6069, which, as noted above, contemplates corrected visual acuity in the better eye of 20/50.  Based on his visual acuity of 20/40 or better alone, a 30 percent rating would be warranted.  However, the rating schedule provides for an additional 10 percent rating to be combined during active pathology.  See Diagnostic Code 6008.  The principal diagnosis in this case is chronic retinal detachment, and the Veteran has symptoms including pain, burning sensation, floaters, and dry eyes.  The Board finds that these symptoms are sufficiently analogous to "active pathology" such as to warrant the 40 percent rating currently assigned, under Diagnostic Code 6069, although the visual acuity is no worse than 20/40 in the left eye.  Such symptoms, as pointed out at the hearing, precluded the Veteran from obtaining a scleral cover over the eye.  Although it appears that enucleation of the eye is a surgical possibility which may relieve the symptoms, the Veteran is concerned about losing his vision entirely, and, in any event, he must be rated on the symptoms actually present.  

Although the Board has given careful consideration to the Veteran's contentions and the lay testimony, the evidence as a whole, including the clinical findings, establishes that a rating in excess of 40 percent for the Veteran's service-connected eye condition is not warranted.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the April 2012 VA examination also found that the Veteran had "gross distortion or asymmetry of one feature or paired set of features," namely, the eyes.  This was described as the cornea being phthisical.  "Phthisis" is the wasting away of a body part.  Dorland's Illustrated Medical Dictionary 1309 (30th ed. 2003).  Phthisis bulbi is the shrinkage and wastage of the eyeball, while phthisis corneae refers to shriveling and disappearance of the cornea.  Id.  In other words, the right eyeball and/or cornea has shrunken from its normal size, resulting in asymmetry as compared with the left eye.  However, there were no other signs of scarring or disfigurement concerning the eye, including visible or palpable tissue loss.  

The schedule for rating skin disorders provides for a 30 percent disability rating where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008, 2013).  

The 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters in length; scar at least one- quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo-or hyper- pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 , Note (1) (2008, 2013).

Here, although the Veteran has asymmetry of paired eyes, he does not have any visible or palpable tissue loss, nor are any of the characteristics of deformity present; accordingly, a separate rating based on disfigurement is not warranted.  


II.  TDIU Rating

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To qualify for a TDIU rating based on schedular requirements, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).

The Veteran's sole service-connected disability is his eye disability, rated 40 percent disabling, which does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  Therefore, the Board must consider whether, under 38 C.F.R. § 4.16(b), there should be a referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.

In determining whether a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, consideration must be given to the veteran's background, including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

A review of the extensive file reveals that the Veteran received VA educational assistance during the 1970's, for school attendance, but the evidence does not reflect that he received a degree, and he currently claims to have a high school education.  Although the Postal Service reported that he was employed from November 1976 to June 2000, in a TDIU claim dated in September 1976, the Veteran said that he had already worked at the Postal Service as a clerk for 5 years, and had stopped due to his service-connected disability.  

At an RO hearing in February 1982, the Veteran stated that he began working for the Postal Service in July or September 1970.  He said that after he became a mailman, his knees started bothering him, and that he transferred from being a mail carrier into clerical work to keep off his legs.  Then, after he started doing clerical work, which required a lot of standing, his leg started swelling.  At this time, he was apparently living in the Panama Canal Zone.  He said that back in El Paso, he started working at the Postal Service in 1975.  He said he clerked for a year-and-a-half, and then transferred back to carrier again, because clerking required too much standing.  Also, he was unable to work at a machine job, because of his eyes, so then he went back to carrying again.  

On an April 1993 VA examination, the examiner remarked that although there was vision in the right eye, which at that time could be corrected 20/40, due to the differential between the right and left eyes, he experienced diplopia.  The examiner stated that thus, the Veteran was essentially reduced finger count vision of the right eye whenever he tried to use the two eyes together.  At an RO hearing in August 1995, the Veteran indicated he could see vague hand movements with his right eye.  

In late 1996, he suffered the retinal detachment, which resulted in the complete loss of vision in his right eye.  He stated that his employer refused to let him return to work because they felt that his condition was a safety hazard, and now his employer was processing him for disability retirement.  Although he referred to attached paperwork, this paperwork was the doctor's statement regarding the conditions under which the Veteran could return to work; there was no evidence that disability retirement processing had been initiated.  In January 1997, the physician stated that the Veteran would always have only monocular vision, and it would be up to his employer whether he could return to work.  He did return to work, for approximately 3 more years, until he retired at the age of 55.  

In December 1998, S. Schuster, M.D., wrote that the Veteran's vision in the left eye was 20/20.  The total loss of vision in his right eye had caused some strain in his left eye.  Glasses helped to some degree, but were not totally effective, and the strain placed on the left eye from the lack of depth perception would continue indefinitely.

At an RO hearing in June 2000, the Veteran said that he had been a Postal employee, but had taken retirement because there had been a couple of occasions where he backed up and took the mirror off of the vehicle, and a couple of other things, because of depth perception problems.  The Veteran was asked to get a statement from his employer, but he said that his supervisor tried to cover up and told him that he would not give him a statement.  He said it would come back to affect him, because he had been trying to avoid an accident report and to get the vehicle fixed without causing any problems.  

The Veteran said he had not wanted to retire, they had been taken off the truck and he had been given him a lot of other work, which required him to do a lot of reading of the mail, but the strain in the left eye was getting worse.  He felt that they were counseling him and giving him a hard time, so he finally just put in for regular retirement.  In an October 2000 TDIU claim, he stated that he had been asked to retire.  He said he continued to experience problems at work because he could not see and would crash into the mailboxes with the mail truck.

In May 2006, the Veteran was sent a letter informing him that his application for VA vocational rehabilitation and employment (VR&E) services was denied.  His disabilities made it unreasonable to expect that he could use the VR&E program to get and keep competitive employment.  He was told that the decision was made based on the information developed in their last meeting, which included information of service-connected injury to the right eye, with no light perception and chronic retinal detachment and left eye strain, as well as non-service-connected disabilities of chondromalacia and degenerative joint disease of bilateral knees, myopia of the left eye, bilateral hearing loss, tinnitus, and heart problems.  The Veteran states that this denial of VR&E benefits supports his claim.  

In the Veteran's current TDIU application, received in September 2006, he reported that his service-connected blindness in the right eye and impaired vision in the left eye prevented him from securing or following any substantially gainful occupation.  He said that he had last worked full time in June 2000.  He said he had been a postal carrier from 1969 to 2000.  He had lost five months from illness.  He said he had not left his last job because of disability, and did not receive disability retirement benefits.  He stated he tried to obtain employment, and reported having applied for work as a school bus driver in August 2000.  He reported having completed high school.

In March 2007, the US Postal Service payroll office reported that the Veteran had worked from November 1976 to June 30, 2000.  He had worked as a mail carrier, and had retired.  No further information was in their system.  The Office of Personnel Management reported that the Veteran had been in receipt of Civil Service voluntary retirement beginning July 1, 2000.

On a VA eye examination in May 2007, it was noted that the Veteran had been a postal worker, and had retired, effective July 1, 2000.  The cause of his retirement was eligibility by age or duration of work.  The examiner concluded that the Veteran had phthisical bulbi with total blindness in the right eye since 1996, stable, with significant occupational effects.  He had early cataracts in the left eye, which were not visually significant, and had no significant occupational effects.  He also had dry eye syndrome in both eyes, with no significant occupational effects.  The Veteran stated that he had been unable to perform visual tasks required as a postal carrier at the time of his retirement.  He still had a driver's license, but with restriction of no night driving.  The examiner said there had been no change in his condition since 1996, and there was no evidence to support his claim that he was forced into medical retirement.

On a general medical examination in May 2007, the examiner stated that the Veteran's bilateral knee advanced osteoarthritis with limitation of motion would render him unemployable in an occupational environment such as a mailman.  He may not be rendered unemployable for an occupation that required less physical effort or sedentary job.  

The Veteran submitted another TDIU application form in January 2008, which differed from his previous form, principally in that he stated that he left his last job because of his disability.  He continued to state that he did not get disability retirement benefits.

In March 2008, he stated that due to his eye condition, was unable to read the addresses which was a requirement for working for the Postal Service.  This was the only job he had been trained for, and he was denied retraining.  In October 2008, the Veteran indicated that he was not able to work at a computer because the light from the screen caused his left eye to dry up and start hurting.

The VA eye examiner in April 2012 concluded that the Veteran had not had any incapacitating episodes, and that his eye condition did not impact his ability to work.

The effects of nonservice-connected disabilities may not be considered in support of a claim for a TDIU rating based on service-connected disability.  38 C.F.R. § 4.19.  Rather, he must be shown to be unemployable due solely to his service-connected disability, with consideration of his employment and educational history.  

The weight of the evidence establishes that the Veteran has a high school education.  He worked for the Postal Service for approximately 30 years, with at least one break in service during that period, in about 1976.  He took a regular Civil Service retirement from his job in June 2000, at the age of 55 years, and about 3 years after he lost all sight in the right eye, with no light perception.  Since then, his eye condition has been described as stable.  

Although the Veteran indicated, in 2000, that his vision disability caused him to have a number of accidents with his mail truck, to this date, he still has a driver's license, although he is restricted from driving at night.  Additionally, according to his testimony at the time, his employer apparently switched him to non-driving duties, but he felt that the reading caused left eye strain.  He felt that they were giving him a hard time, so he finally just put in for regular retirement.  In light of the legal safeguards in the federal work force regarding reasonable accommodation for employees with disabilities, the Board does not find it credible that the Veteran was forced to take a regular retirement because of his eye disability.  It appears that he was offered accommodation, but that he felt, subjectively, that it caused eye strain; however, there is no medical evidence indicating that he was unable to perform the tasks of the clerical position.  He has, since 2000, stated that there is no evidence available from his employer, but the employer has documented that he took a regular, voluntary retirement.  His statement concerning why his supervisor refused to provide a statement appears specious; he accuses the supervisor of misconduct, but also states elsewhere that he was, at one point, processed for medical retirement, which would have required written personnel action by his supervisor, as would a change in his duties from mail carrier to clerk.  Moreover, the fact that the only job he states that he applied for after that was as a school bus driver indicates that either he did not believe his eye condition to be a barrier to a job requiring driving, or that his retirement was based on an intent to retire.  This does not mean that his eye condition, with a resultant change in duties, did not play a part in his decision to retire, but lack of job satisfaction, as such, is not a basis for a TDIU rating.  The Board thereby finds that the Veteran voluntarily retired from his Postal Service job in 2000, and not because he was unable to work due to his service-connected eye condition.  

Thus, the Veteran has a high school education, worked for the Postal Service for from 25 to 30 years, and retired after he had attained the years and age required for a regular retirement.  His jobs with the Postal Service included driving, mail delivery, and clerical duties.  Assuming that he could not realistically obtain a driving job with his eye condition, the evidence as a whole does not demonstrate that his eye condition would prevent clerical duties.  Although the Veteran subjectively feels that his eye strain would be worsened, there is no medical evidence finding the Veteran to be currently unemployable, due solely to his eye condition.  The condition has been described as stable for many years, and, although there has been a slight decrease in visual acuity in the left eye shown on some examinations, it has not been worse than 20/40.  Moreover, he has a number of non-service-connected disabilities, including bilateral total knee replacements.  The knee problems in particular were stated by the Veteran to have caused him problems as a mail carrier.  For the past several years, medical evidence indicates he has been using Canadian crutches, which would pose a barrier to physically demanding jobs.  (Regarding the pending claim for compensation under 38 U.S.C.A. §  1151 for a right knee condition, should that benefit be granted, he is free to reopen his claim.)  His knee disabilities, as well as a heart condition, were noted in the May 2006 denial of VR&E benefits.  

For these reasons, the Board finds this is not a proper case for referral to the Director of the VA Compensation and Pension Service for consideration of a TDIU rating on an extraschedular basis.  As the preponderance of the evidence is against the TDIU claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 40 percent for injury of the right eye with no light perception, chronic retinal detachment, and left eye strain, is denied.

Entitlement to a TDIU rating is denied.


REMAND

With respect to the Veteran's claim for compensation for additional disability due to right knee surgery in February 2008, under claim for compensation under 38 U.S.C.A. § 1151, unfortunately, additional development is needed.  

Pursuant to the prior remand, medical records were obtained from the El Paso Orthopedic Medical Group.  These records show that the Veteran was seen for a preoperative evaluation on March 26, 2009.  He was scheduled to undergo right knee revision arthroplasty on April 2, 2009, at Las Palmas Medical Center in El Paso, for a previous arthroplasty which had failed.  However, the claims file does not include any records of this April 2009 surgery.  

At his hearing in November 2011, the Veteran testified that the right knee surgery in 2008 was improperly done, and in support, he stated that the surgeon who performed the April 2009 revision surgery had said that the surgery was improper.  In particular, reportedly, the physician had said that the wrong type or size of knee replacement had been implanted during the first surgery, which resulted in symptoms including nerve damage and swelling.  The physician was unwilling to put anything in writing, because he did not wish to have any problems with the VA.  However, the operative report may shed light on this assertion, and, therefore, it is essential that such records be obtained, if available.  

In addition, the April 2012 VA opinion was insufficient.  First, the examiner's opinion addressed whether the Veteran had any additional disability incurred "since the surgery of February 5, 2008."  Instead, the question was whether any additional disability was incurred due to the surgery.  The condition at the time of the April 2012 examination, 5 years after the surgery, and after an intervening surgery, does not address this question.  The examiner's opinion that there was no additional disability, because before the surgery, he was already using Canadian crutches, had knee give way, and that there was "not much difference" in the range of motion.  Particularly given the Veteran's contention that he suffered swelling and nerve disability after the surgery, this is inadequate.  Moreover, the examiner stated that he did have more convalescence days after the surgery due to delayed healing of the wound, and aggravated pain and swelling after the physical therapy.  How this was not additional disability was not explained.  

Therefore, the records of the second surgery in April 2006 must be obtained, followed by an opinion which addresses the relevant factors.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all records pertaining to right knee surgery performed on the Veteran on April 2, 2009, at Las Palmas Medical Center in El Paso, Texas, to specifically include a detailed operative report, as well as all other records compiled during the hospital admission.  Since this surgery was apparently authorized by VA, procedures for obtaining records within federal control should be followed, and documented in the file.  If the surgery was not authorized by VA, this fact should be documented as well, and appropriate measures should be taken to obtain the records.  

2.  Then, refer the claims file to an appropriate physician, preferably one who has not previously been involved in the Veteran's care, and who is not associated with the Albuquerque VAMC, for an opinion concerning the right knee claim.  

The claims file, to include a copy of this REMAND, must be provided to the physician in conjunction with the opinion, and it is essential that the physician provide a complete rationale for the opinion.  

The opinion should address the following:

Additional Disability:  Is it at least as likely as not (50 percent probability or higher) that the Veteran suffered any additional disability after the right total knee arthroplasty surgery performed on February 5, 2008 and associated follow-up care?  For this purpose, "additional disability" means symptoms not present prior to the right knee arthroplasty, and not simply whether the overall function of the knee improved with the surgery.  The physician should also address the April 2012 VA examiner's conclusion that the Veteran had additional convalescence days after the surgery due to delayed healing of the wound, and aggravated pain and swelling after the physical therapy.

Causation and Fault:  For any additional disability found (or assumed) to be present, is it at least as likely as not (50 percent probability or higher) that such disability was caused by negligence or other instance of VA fault during the surgery or post-surgical follow-up care (or lack thereof, if applicable)?  As to this question, the physician should review the relevant evidence, including records of the April 2, 2009, right revision surgery performed at Las Palmas Medical Center, and address the Veteran's testimony that the prosthesis used in the initial surgery was the wrong size.  

Foreseeability:  For any additional disability, address whether it is at least as likely as not that the event (additional disability) was reasonably foreseeable.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 for additional disability, claimed as due to VA care, or lack of proper care, during and following a right total knee arthroplasty performed in February 2008.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


